Citation Nr: 0432926	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  He died in July 2002.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

By that decision the RO, among other determinations, denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  

As developed and certified by the RO, the appeal included the 
additional issues of entitlement to dependency and indemnity 
compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002) and eligibility for Survivor's and 
Dependent's Educational Assistance benefits under Chapter 35 
of Title 38 of the United States Code.  

However, the appellant's notice of disagreement is clearly 
limited to the cause of death issue, and at no time has she 
suggested that wished to pursue an appeal as to either of the 
other certified issues.  

Accordingly, the Board finds that the cause of death issue is 
the only matter properly before the Board.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the appellant in 
January 2003 which complies with the notice requirements of 
Quartuccio, supra.  


Additional Development of the Evidence

The veteran died in July 2002 at the age of 75.  The diseases 
found to have resulted in death, as reported on the official 
certificate of death, were chronic obstructive pulmonary 
disease and atherosclerotic heart disease.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  

The appellant does not contend that heart disease or chronic 
obstructive pulmonary disease was manifest during service or 
within one year thereafter, and there is no medical evidence 
that would support such a contention.  

She contends instead that the onset of lung disease is 
related to exposure to mustard gas during service in World 
War II.  

The record shows that in December 1997, the RO denied a claim 
by the veteran for service connection for lung disease due to 
mustard gas exposure.  That determination is not binding on 
the Board at the present time because a claim for VA 
disability compensation filed during the veteran's lifetime 
does not survive his death; a claim by survivors is a new 
claim.  Vda. de Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.316 (2004), exposure to certain 
specified vesicant agents during active military service, 
together with the subsequent development of certain diseases, 
is sufficient to establish service connection in the 
following circumstances: 

(1) full-body exposure to nitrogen or 
sulfur mustard during active military 
service, together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding 
mesothelioma), or squamous cell carcinoma 
of the skin; 

(2) full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary 
disease (COPD); or 

(3) full- body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.  

38 C.F.R. § 3.316 (2004).  

If the criteria for presumptive service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Records documenting the claimed exposure are crucial to the 
claim because, although exposure to certain types of gas 
during the course of routine military training can be 
assumed, exposure to mustard gas cannot.  

Unfortunately, the veteran's service medical records appear 
to be incomplete and no service department personnel records 
are available; such records were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in July 
1973.  The NPRC has reported that no additional records for 
the veteran are available.  

The Board believes that there is no reasonable possibility 
that further VA efforts to locate them would be fruitful.  
However, on further review of the record, the Board finds 
that another avenue of search remains to be pursued.  

The nature of some chemical warfare testing during World War 
II was secret, so that development of evidence regarding 
exposure during testing might often be difficult.  VA 
Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18, provides information concerning 
the development of claims involving allegations of exposure 
to mustard gas and Lewisite during active service.




Section 5.18f sets forth instructions pertaining to the 
development of evidence of exposure to chemical weapons 
agents for Army veterans, directing that for testing of Army 
personnel, development should be conducted with the Army 
Branch at the National Personnel Records Center (NPRC) in St. 
Louis and the Army Chemical and Biological Defense Agency 
(CBDA).  M21-1, Part 3, Chapter 5, Subchapter II, Section 
5.18e (April 30, 1999 Change 74).  

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central Office 
Rating Procedures Staff where the RO can search to ascertain 
if the veteran's name appears on any of the lists. M21-1, 
Part 3, Chapter 5, Subchapter II, Section 5.18c (April 30, 
1999 Change 74).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  




Any notice provided should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should refer to VBA's 
Adjudication Procedure Manual, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
for instructions for development of the 
appellant's claim of entitlement to 
service connection for carcinoma due to 
exposure to mustard gas and prepare an 
appropriate request for information 
regarding mustard gas exposure.  When 
requesting information from the Defense 
Manpower Data Center and U.S. Army 
Chemical and Biological Defense Agency, 
the VBA AMC should set forth all 
information of record which details the 
appellant's statements regarding the 
location and type of mustard gas exposure 
claimed to have been experienced by the 
veteran in service.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue on appeal.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

